Citation Nr: 0323555	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  02-03 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from May 1969 to April 
1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2001 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted entitlement to service 
connection for PTSD and assigned a 30 percent disability 
rating, effective from April 10, 2001.  In February 2003, the 
veteran appeared at a Board video conference hearing before 
the undersigned.  

The appellant's claim of entitlement to a total rating for 
compensation purposes based on individual unemployability, 
raised in a June 2002 statement by the appellant, is referred 
to the RO for appropriate development.


REMAND

This case is not yet ready for appellate review.  In February 
2003 and July 2003 the appellant submitted additional 
evidence to the Board.  This additional evidence includes 
statements by VA physicians indicating that the appellant is 
unemployable due to the symptoms of his service-connected 
PTSD.  Where the record does not adequately reveal the 
current state of the claimant's disability, the fulfillment 
of the statutory duty to assist requires a thorough and 
contemporaneous medical examination.  Suttman v. Brown, 5 
Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 
Vet. App. 121, 124 (1991).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied, with respect to the issue of 
entitlement to a higher rating for PTSD.  
See also 38 C.F.R. § 3.159 (2002).   

2.  The appellant should be afforded a VA 
mental disorders examination to assess 
the severity of his service-connected 
PTSD.  The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner 
should note that the claims folder has 
been reviewed.  All pertinent signs and 
symptoms necessary for rating the 
disability should be reported.  See 
General Rating Formula for Mental 
Disorders (38 C.F.R. § 4.130).  The 
doctor should assess the degree of 
occupational and social impairment due 
solely to PTSD.  A Global Assessment of 
Functioning (GAF) score should be 
assigned and explained.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
claim, with consideration of the 
potential for "staged" ratings, 
pursuant to Fenderson v. West, 12 
Vet.App. 119 (1999).  If the appellant's 
claim remains denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case (SSOC) 
addressing the issue of entitlement to an 
initial disability rating in excess of 30 
percent for PTSD and given the 
opportunity to respond thereto.

The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence received since the November 2002 
statement of the case, including 
statements from the appellant's daughter 
and spouse dated in February 2003, a July 
7, 2003 statement from a VA physician, a 
June 2002 statement from a VA physician, 
and VA medical records reflecting 
treatment of the appellant between April 
2001 and February 2003, and discussion of 
all pertinent regulations, including 
relevant sections of 38 C.F.R. § 3.159.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	K. HUDSON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


